DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In the OA of 11/5/2019, the Office had indicated that claims 1, 2, 5, 8, 12, 26 and 27 were allowable. However, after further search and consideration, additional prior art reference(s) were found that render said claims unpatentable. Accordingly, the previous determination of the allowability of claims 1, 2, 5, 8, 12, 26 and 27 is hereby withdrawn.

           Rejoinder

Applicants’ request for rejoinder is acknowledged. However, rejoinder is not proper at this time because allowable subject matter has not been identified.


Allowable Subject Matter
Claims 21-25 are allowed.


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The primary reason for the allowance of claim 21 is the inclusion of the combination of limitations having  “…a light extracting layer arranged between the first electrode and the organic light emitting layer; wherein the light extracting layer is made from an undoped first carrier transporting material…” and “…wherein the first electrode is a cathode comprising ITO, and the electrode modifying layer is made from Al2O3 to decrease an interface barrier between the first electrode and the organic light emitting layer…” which, when considered together with the remaining claim limitations,  is not found in the prior art references.

Claims 22-25 are allowed by virtue of each claim’s respective dependency upon an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2006/0240280 A1 (“Liao’280”) in view of US Patent Publication 2017/0186967 A1 (“Hayashi”) in view of US Patent 6278236 B1 (“Madathil”) in view of US Patent 9219249 .p(“Strömer”) in view of US Patent 8692446 B2 (“Zhang”). 

Re Claim 1:  Liao’280 teaches an OLED (page 3, [0039]; page 6, [0056]) comprising: 
a cathode 170; 
an anode 321; 
an organic light emitting layer 553 between the cathode 170 and the anode 321; 
a first carrier transporting layer 554 made of a first carrier transporting material (=”electron-transporting materials”, [0114-0115]) and between the organic light emitting layer 553 and the cathode 170;
a second carrier transporting layer 552 between the organic light emitting layer 553 and the anode 321; and 
a light extracting layer HBL (HBLs are considered, within the broadest reasonable interpretation (BRI) in the art,  a light extraction layer); and
an electrode modifying layer 755 between the cathode 170 and the light extracting layer HBL,













                                                  FIG. 4 as modified by [0056]
[AltContent: rect][AltContent: textbox (VOLTAGE
/CURRENT 
SOURCE)][AltContent: rect]
CATHODE - 170
EIL – 755
ETL – 554
HBL - 
LEL – 553
HTL – 552
HIL – 551
ANODE MODIFICATION LAYER - 440
NON-OXYGEN TREATED ANODE - 321
SUBSTRATE -110



Liao’280 is silent regarding the claimed limitation of a light extracting layer made of the first carrier transporting material. 

Hayashi discloses an embodiment wherein a hole blocking layer (=”light extracting layer”) is made of an electron transport layer (=” first carrier transporting material”) material because Hayashi teaches wherein “…a film concurrently serving as the hole blocking layer 6 and the electron transport layer 7 was formed in a film thickness of 30 nm” (FIG. 24, page 87, [0613]). 



    PNG
    media_image1.png
    417
    413
    media_image1.png
    Greyscale




Since Liao’280 teaches that “[v]arious layers can serve multiple functions (e.g., an ETL can also serve as an HBL)” [0056], it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Liao’280 light extraction layer in order to compose an embodiment of a light extracting layer made of the first carrier transporting material in a manner as exemplified by Hayashi because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment of a light extracting layer made of the first carrier transporting material in Liao’280 and art recognized suitability for an intended purpose (e.g., improved high efficiency [0021-0022]) has been recognized to be motivation to combine MPEP § 2144.07.   



    	   However, Liao’280 further teaches transparent conductive oxides for use as the cathode and points to, for example, Madathil for providing suitable materials such as ITO (FIG. 1; col 5, lines 60-62) for use as a cathode (col 6, lines 49-56).   

[0124], it would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to select ITO for the cathode material, as taught by Madathil because ITO represents a mere selection of an art-recognized material suitable for the intended use as a cathode MPEP 2144.07.

            Liao’280 is silent regarding the claimed limitation wherein a surface of the light extracting layer facing the first carrier transporting layer has a periodic structure and the periodic structure comprises one-dimensional prisms which have a triangular or curved cross section, or periodic patterns.

Strömer discloses wherein a surface of a light extracting layer 103 (col 5, lines 25-33) facing a first carrier transporting layer (=”organic charge transport layer” or =“electron transport layer”, col 9, lines 23-33) has a periodic structure, and said periodic structure comprises one-dimensional prisms which have a triangular or curved cross section, or periodic patterns (col 4, lines 40-50; col 9, lines 23-33). 

It would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to modify a surface structure in Liao’280 in view of Strömer in order to create an embodiment wherein a surface of the light extracting layer facing the first carrier transporting layer has a periodic structure and the periodic structure comprises one-dimensional prisms which have a triangular or curved cross section, or periodic patterns in Liao’280 in as exemplified in Strömer whereas  the motivation for the modification is to enhance light extraction (col 1, lines 45-50).     


Liao’280, as modified in view of Strömer above, is silent regarding the claimed limitation having periodic patterns which are arranged in a matrix.

Zhang teaches one and two-dimensional (=”matrix) periodic structures:


    PNG
    media_image2.png
    231
    228
    media_image2.png
    Greyscale

“The periodic structures for light extraction films 10 and 20 can also be two-dimensional (2D), meaning they are periodic in two dimensions, that is, nearest neighbor features are spaced equally in two different directions along the surface. In the case of 2D nanostructures, the spacing in both directions are less than 1 micron. Note that the spacing in the two different directions may be different. Two-dimensional structures include, for example, lenslets, pyramids, trapezoids, round or square shaped posts, or photonic crystal structures. Other examples of two-dimensional structures include curved sided cone structures as described in U.S. Patent Application Publication No. 2010/0128351, which is incorporated herein by reference as if fully set forth. FIG. 4 is a perspective view illustrating 2D periodic structures 36, in this example pyramids, on a substrate 34” (col 2, lines 55-67; col 3, lines 1-23). 

    PNG
    media_image3.png
    212
    211
    media_image3.png
    Greyscale

   
It would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to modify a periodic structure in Liao’280 in view of Zhang in order to create an embodiment having periodic patterns which are arranged in a matrix in Liao’280 as shown in Zhang because the motivation for the modification is to enhance light extraction (col 1, lines 45-50).


Re Claim 2:  Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280, as modified in claim 1, further discloses wherein the light extracting layer (=”HBL”) is arranged close to a light exit side in the OLED.


                                                  FIG. 4 as modified by [0056]
[AltContent: rect][AltContent: textbox (VOLTAGE
/CURRENT 
SOURCE)][AltContent: rect]
CATHODE - 170
EIL – 755
ETL – 554
HBL - 
LEL – 553
HTL – 552
HIL – 551
ANODE MODIFICATION LAYER - 440
NON-OXYGEN TREATED ANODE - 321
SUBSTRATE -110



Re Claim 8:  Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280 is silent regarding the claimed limitation wherein the electrode modifying layer has a thickness of about 1-3 nm.  

 8 (=”electrode modifying layer”) has a film thickness of 1 nm [0613].

Since Liao’280 teaches wherein an anode modification layer has a thickness in the range of 0.1 to 150 nm [0046],  it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Liao’280 in order to compose an embodiment wherein the electrode modifying layer has a thickness of about 1-3 nm in a manner as taught in Hayashi because “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” thus “[i]t is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical” In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re Claim 9: Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280 further teaches wherein the first carrier transporting layer 554 is an electron transporting layer (=”ETL”), the second carrier transporting layer 552 is a hole transporting layer (=”HTL”). 

Re Claim 12:  Liao’280 in view of Hayashi in view of Madathilin view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280, further teaches a display device comprising the OLED of claim 1 ([0003]).  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao’280  in view of Hayashi in view of Madathil in view of Strömer in view of Zhang as applied to claim 1 and further in view of Xu et. al., “Electrode modification in organic light-emitting diodes”, Displays 27 (2006) 24-34 (“Xu”).

Re Claim 5:  Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280 is silent regarding the claimed limitation wherein the light extracting layer is made from a polymer carrier transporting material. 

Xu discloses wherein a light extracting layer (“interface” between ETL and EML, page 25) is made from a polymer carrier transporting material (“…materials for EML can either be small molecules or polymers. OLED based on the latter are usually called as polymer light emitting diodes (PLEDs)”, page 24). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Liao’280 in view of Xu in order to compose an embodiment wherein the light extracting layer is made from a polymer carrier transporting material in Liao’280 as seen in Xu because it is obvious to try substituting known equivalent elements for the same purpose MPEP 2144.06(II), MPEP 2183.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang as applied to claim 9 above and further in view of US Patent Publication 2011/0180792 A1 (“Lee”).

Re Claim 11: Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 9 in the manner as described above. 

Liao’280 is silent regarding the claimed limitation further comprising an n-doped electron transporting layer which is arranged between the electron transporting layer and the cathode. 

Lee’s OLED shows an n-doped electron transporting layer (=”n-doped ETL”) which is arranged between an electron transporting layer (=”ETL”) and a cathode (=”Cathode (ITO or IZO)”). 

    PNG
    media_image4.png
    400
    516
    media_image4.png
    Greyscale

           
It would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to arrange the layers in order to create an embodiment further comprising an n-doped electron transporting layer which is arranged between the electron transporting layer and the cathode in Liao’280 according to the examples in Lee whereas the motivation for the modification is to improve light extraction efficiency.    

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang as applied to claim 1 and further in view of US Patent 10205107 B2 (“Wallikewitz”).

Re Claim 26: Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280 is silent regarding the claimed limitation wherein the light extracting layer has a thickness about 50-60 nm.

Wallikewitz teaches wherein: “[t]he HBL (=”light extracting layer”) may have a thickness of about 5 nm to about 100 nm, for example, about 10 nm to about 30 nm. When the thickness of the HBL (=”light extracting layer”) is within this range, the HBL (=”light extracting layer”) may have excellent hole-blocking properties, without a substantial increase in driving voltage” (col 23, lines 30-36).

It would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Liao’280 in order to compose an embodiment wherein the light extracting layer has a thickness about 50-60 nm in a manner as taught in Wallikewitz because “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” thus “[i]t is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical” In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang as applied to claim 1 and further in view of US Patent Publication 2015/0380466 A1 (“Koo”).

Re Claim 27:  Liao’280 in view of Hayashi in view of Madathil in view of Strömer in view of Zhang disclose claim 1 in the manner as described above.

Liao’280 is silent regarding the claimed limitation wherein each of the first carrier transporting layer, the organic light emitting layer, the second carrier transporting layer and the anode has a same periodic structure as the surface of the light extracting layer.

Koo suggests the claimed limitation wherein each of a first carrier transporting layer, an organic light emitting layer, a second carrier transporting layer and an anode has a same periodic structure as a surface of the light extracting layer:
“[0133] Referring to Table 1, the organic light emitting display device according to an exemplary embodiment of the present disclosure illustrated in FIG. 1A has a structure in which a substrate, an overcoating layer, a buffer layer for reducing step difference, an anode, an organic light emitting layer, and a cathode are laminated from the bottom. Herein, to be specific, the organic light emitting layer has a structure in which a charge injection or transporting layer of 50 nm, an organic light emitting layer of 20 nm configured to emit yellow-green light, a charge injection or transporting layer of 90 nm, an organic light emitting layer of 20 nm configured to emit blue light, and a charge injection or transporting layer of 180 nm are laminated from the bottom. Herein, the overcoating layer and the buffer layer for reducing step difference respectively refer to the overcoating layer and the buffer layer for reducing step difference of the present disclosure. Herein, the charge injection or transporting layers may include a hole injection layer, a hole transporting layer, a charge generation layer, an electron injection layer, an electron transporting layer, etc”
[AltContent: textbox (cathode)][AltContent: textbox (anode)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    723
    444
    media_image5.png
    Greyscale

It would have been within the scope of one of ordinary skill before the effective filing date of the claimed invention to  modify the surface structuring of layers  in Liao’280  in view of Koo in order to create an embodiment wherein each of the first carrier transporting layer, the organic light emitting layer, the second carrier transporting layer and the anode has a same periodic structure as the surface of the light extracting layer in Liao’280 as shown in Koo whereas the motivation for the modification is to improve light extraction efficiency through a more complex and specific multilayer OLED (abstract).     




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
2/18/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819